Citation Nr: 1418590	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-46 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2008 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  The case comes to the Board from the RO in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea onset during service.  Review of the service treatment record shows a complaint of daytime sleepiness in 1979 and no further complaints in service about fatigue or sleep difficulties.    However, in April 1997, approximately four months after his retirement, the Veteran complained to a doctor about loud breathing and snoring.  The medical record reflects a diagnosis of sleep apnea was considered at that time.  Follow up treatment records show continued concern about snoring and deep breathing.  The Veteran eventually underwent a polysomnogram in January 1998 and was diagnosed with "very severe sleep apnea."  He contends that the fact that his sleep apnea had already progressed to a "very severe" stage by January 1998 indicates that it had to have been present in service.  He also contends that he had sleep problems in service but did not report them.

The Veteran has not been afforded a VA examination in connection with his claim.  The evidence, including the close temporal proximity between the Veteran's retirement and his initial complaint, suggests the possibility of a relationship between the Veteran's sleep apnea and his service.  He should be afforded a VA examination in support of his claim.  Given this needed development, additional treatment records should also be obtained, if applicable.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all treatment that he received for sleep apnea after service.  To the extent that the Veteran provides appropriate releases, all identified treatment records should be obtained.  If records are identified but cannot be obtained, VA should document the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be advised that he may submit the records himself.

2.  Afford the Veteran a VA examination concerning his sleep apnea.  The examiner should review the claims file in connection with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sleep apnea onset during his service.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



